Citation Nr: 1403312	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-43 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active military service from July 1976 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim.  A complete transcript of this hearing is of record.

In April 2010, prior to certification of the appeal to the Board, the Veteran's representative stated that the Veteran wished to withdraw from appellate status, the issue of service connection for bipolar disorder.  As this issue was withdrawn prior to certification, it is not in appellate status and is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2012 Board hearing, the Veteran stated that he is seen at the Minneapolis VA Medical Center with regard to his sinusitis every two to three months, implying his condition worsened since last examined for VA purposes in this regard in March 2011.  The most current records of treatment should be sought, and the Veteran re-examined for VA purposes.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service sinusitis symptomatology, as well as the impact of his service-connected sinusitis on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Take appropriate measures to request copies of any outstanding records of treatment for sinusitis at the Minneapolis VA Medical Center dated since November 2010.  If there are no records of treatment for sinusitis, that should be noted.  

3.  The RO/AMC should schedule the Veteran for a VA sinus examination to ascertain the current severity of the Veteran's service connected sinusitis.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.  

4.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


